USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                           United States Court of Appeals                                For the First Circuit                                ____________________       No. 97-1258                                  MARK L. EDWARDS,                                Plaintiff, Appellant,                                         v.                             CITY OF MANCHESTER ET AL.,                               Defendants, Appellees.                                ____________________                    APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF NEW HAMPSHIRE                  [Hon. Stephen J. McAuliffe, U.S. District Judge]                                ____________________                                       Before                                Selya, Circuit Judge,                           Gibson, Senior Circuit Judge,                              and Lynch, Circuit Judge.                                ____________________            Gordon R. Blakeney, Jr., for appellant.            Kevin M. St.Onge                           , with whom                                        Thomas R. Clark                                                      , City Solicitor, was on       brief, for appellees.                                ____________________                                   August 6, 1997                                ____________________                                  Hon. John R. Gibson, of the Eighth Circuit, sitting by designation.                      LYNCH, Circuit Judge.  This suit arises out of damage            to plaintiff's two vintage airplanes, which were stored at the            City of Manchester Airport in Londonderry, New Hampshire.            After unsuccessfully bringing tort and breach of contract            claims against the city and others in state court, Mark Edwards            alleged violations of his civil rights in federal district            court. The district court held that the federal suit was in            large part an impermissible attack on a judgment by the state            court and dismissed the complaint. We affirm.                                         I.                      Mark Edwards began keeping his airplanes at the            airport in 1973 pursuant to an oral agreement. In 1990, the            airport instituted new licensing, insurance and indemnity            requirements for its tenants. Edwards had his airplanes            inspected for licensing purposes and discovered damage to the            planes, dating from around 1987, caused, he believed, by sand            and other debris blown about by jet and propeller wash. The            damage apparently rendered the airplanes inoperable. Without            repairs, which would cost at least $25,000 for one of the            planes alone, Edwards was unable to comply with the defendants'            new leasing requirements.                      Edwards brought suit in state court seeking            compensatory damages and an injunction preventing the            defendants from moving or further harming the planes. Edwards'            claims were based on theories of breach of bailment contract                                         -2-                                          2            and conversion in tort. The action was dismissed in June 1995.            The state court reasoned that the contract claim failed because            Edwards had not pleaded facts sufficient to allege a bailment            contract, and that the tort claim failed because N.H. Rev.            Stat. Ann. S 422:17 bars on sovereign immunity grounds any tort            action based on "the construction, maintenance, operation,            superintendence or management of any air navigation facility."            The dismissal was summarily affirmed by the Supreme Court of            New Hampshire in December 1995 and April 1996.                      The defendants began eviction proceedings in state            court. Edwards raised several counterclaims, arguing that the            sovereign immunity statute was unconstitutional for numerous            reasons, but later non-suited the counterclaims. The city            prevailed in the eviction proceeding in April 1996 and took            non-exclusive possession of one of the airplanes. The aircraft            has since been stored by the city at its own expense.            Plaintiff now claims that defendants "have undertaken to            dispose [of] the appellant's one aircraft remaining on the            airport grounds without complying with applicable state law            that prescribes a procedure that must be followed for such            actions."                      Plaintiff initiated a federal action in October 1996.            He filed an amended complaint in November 1996, accompanied by                                            1.  The counterclaims of unconstitutionality seemed to be based            on the state rather than the federal constitution.                                         -3-                                          3            a motion for a temporary restraining order and a preliminary            injunction. The amended complaint asserted four causes of            action under 42 U.S.C. S  1983: (1) the state court            interpretation of N.H. Rev. Stat. Ann. S 422:17 violated            plaintiff's rights to procedural and substantive due process of            law in violation of the Fifth and Fourteenth Amendments; (2)            the state court interpretation of N.H. Rev. Stat. Ann. S 422:17            deprived plaintiff of his property without due process of law            in violation of the Fifth and Fourteenth Amendments; (3) N.H.            Rev. Stat. Ann. S 422:17 is facially unconstitutional in that            it deprives individuals of equal protection of law as            guaranteed by the Fifth and Fourteenth Amendments; and (4) the            state court interpretation of N.H. Rev. Stat. Ann. S 422:17            violated the Contracts Clause. The amended complaint also            included supplemental state law causes of action.                      Defendants filed a motion to dismiss. The district            court held a status conference and issued an order directing            plaintiff to show cause why the complaint should not be            dismissed for want of jurisdiction. The court dismissed the            complaint in December 1996, concluding that the federal claims            were barred by the Rooker-Feldman doctrine and res judicata,                                            2.  Although the district court apprised counsel of its            interest in the relationship of the                                                Rooker-Feldman doctrine to            this case, neither party addressed the issue. The court            nevertheless based its decision on that ground. As a            jurisdictional issue, it was within the court's purview to            bring up sua sponte.                                         -4-                                          4            and declining to exercise jurisdiction over the supplemental            state law claims. This appeal followed.                                         II.                      The                          Rooker-Feldman doctrine prohibits federal courts            other than the Supreme Court from engaging in direct review of            state court decisions.   See  District                                                    of                                                         Columbia                                                                 Court                                                                        of            Appeals v.  Feldman, 460 U.S. 462, 476 (1983);     Rooker v.            Fidelity Trust Co., 263 U.S. 413, 415-16 (1923). A corollary            of the Rooker-Feldman doctrine is that lower federal courts            lack jurisdiction to consider claims inextricably intertwined            with review of state judicial proceedings. This kind of            interrelationship occurs if resolution of the claims in federal            court would amount to federal appellate review of the state            court decision. Lancellotti v.                                            Fay, 909 F.2d 15, 17 (1st Cir.            1990).                      Here, three of Edwards' federal causes of action are            "as applied" challenges to the constitutionality of N.H. Rev.            Stat. Ann. S 422:17. Edwards argues that the state courts            violated the federal Constitution by refusing to hear his            claims against the defendants. He argues that his claims            concerning the unconstitutionality of the New Hampshire statute            "were only brought . . . after his attempt to litigate in state            court was unsuccessful, due to the application of a state            sovereign immunity statute to him." But "[i]t is well-            established that lower federal courts have no jurisdiction to                                         -5-                                          5            hear appeals from state court decisions, even if the state            judgment is challenged as unconstitutional."    Schneider v.            Colegio de Abogados de Puerto Rico                                             , 917 F.2d 620, 628 (1st Cir.            1990).                      As the district court aptly stated, these claims are            a "not-so-cleverly disguised" attack on the decisions of the            state court.   Edwards v.  City                                              of                                                 Manchester, No. 96-517-M            (D.N.H. Dec. 17, 1996). As such, under the     Rooker-Feldman            doctrine, we lack jurisdiction to consider them.                      Plaintiff's only remaining federal cause of action,            which is based on the Equal Protection Clause, is a facial            constitutional challenge to N.H. Rev. Stat. Ann. S 422:17. The            Rooker-Feldman doctrine does not bar a party from challenging            the constitutionality of a state statute on its face.            Schneider, 917 F.2d at 628. However, this claim is                                            3.  Plaintiff's claim -- that the    Rooker-Feldman doctrine            cannot be applied here because "the courts of the State of New            Hampshire never had nor assumed jurisdiction" over his state            court suit -- is without merit.  Cf. United                                                         States v.  United            Mine Workers of America                                  , 330 U.S. 258, 292 n.57 (1947) (noting            that it cannot "be broadly asserted that a judgment is always            a nullity if jurisdiction . . . is wanting" because "a court            has jurisdiction to determine its own jurisdiction" (internal            quotation marks and citation omitted)).            4.  One of these federal claims arguably involves an issue on            which the state court has not passed. Plaintiff's claim that            he has been deprived of property without due process of law is            based in part on his allegation that the defendants are            planning to sell his one airplane remaining at the airport            without following the proper state procedures. Edwards could            have raised his concerns about the disposition of his airplane            at the eviction proceedings, and thus the claim is barred by            res judicata principles.                                         -6-                                          6            nevertheless barred by the doctrine of res judicata.    Res            judicata precludes later litigation of matters that could have            been litigated (as well as those that actually were litigated)            in an earlier action between the same parties for the same            cause of action.  In                                  re                                     Alfred                                            P., 495 A.2d 1264, 1265 (N.H.            1985); see                        also ERG,                                  Inc. v. Barnes, 624 A.2d 555, 558 (N.H.            1993) (defining "cause of action" as "embrac[ing] all theories            on which relief could be claimed arising out of the same            factual transaction"). Here, plaintiff could have raised his            equal protection challenge to the statute during the state            court proceedings. The claim is, in any event, without merit,            as it is rational for a state to grant sovereign immunity in            the form of the New Hampshire statute.                      Affirmed.                                            5.  A federal court applies state law to determine the            preclusive effect of a state court decision. 28 U.S.C. S 1738;            New                 Hampshire                           Motor                                 Transport                                           Ass'n v.  Town                                                          of                                                             Plaistow, 67            F.3d 326, 328 (1st Cir. 1995).                                         -7-                                          7